Citation Nr: 1122119	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable disability rating for a left wrist fibroma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1965 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of entitlement to service connection for left wrist arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left wrist fibroma is not productive of any significant symptoms or impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a left wrist fibroma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7805, 7819 (2008); 38 C.F.R. § 4.31 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in September 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In August 2007, the Veteran was mailed a letter which provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  There is no specific diagnostic code used to evaluate fibromas.  Currently, the Veteran's left wrist fibroma is rated under 38 C.F.R. § 4.118, Diagnostic Code 7819, for benign skin neoplasm.

The Board notes that during the pendency of this appeal, the criteria used for rating scars was amended, effective October 2008.  The new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed his claim in July 2006.

Under Diagnostic Code 7819, for benign skin neoplasm, it is noted that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.   

Scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).   38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

There are two notes following Diagnostic Code 7801.  Note 1 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note 2 provides that a deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA examination in October 2006.  At that time, the Veteran reported that while in active service he was diagnosed with a left wrist ganglion cyst.  He reported that he did not have any surgical intervention, but that the cyst was aspirated twice.  He reported that he currently took ibuprofen and used a wrist band.  He reported that the ganglion cyst recurred periodically, but it was not present at the time of examination.  The Veteran reported that he experienced wrist pain during the night, while in bed.  The Veteran also reported that he had been required to do a lot of typing over the last several years for work and that he felt the typing exacerbated his symptoms.  He reported that he experienced some numbness in his first, second, and third fingers on his left hand and that he experienced constant left wrist pain.  The Veteran reported that occasionally he experienced nausea as a result of the wrist pain.  

Upon physical examination of the left arm, radial and ulnar pulses were 2+.  There was full range of motion in the hand and the wrist.  Tinel's sign was negative.  There was no cyst or mass palpated and there was no bony deformity.  Neurologic examination was grossly intact and grip strength was normal.  There was no scarring evident.  The examiner diagnosed a left wrist ganglion cyst and noted that the total body surface involved and the total exposed body area involved were both 0 percent.  The examiner reported that he suspected that the Veteran's left wrist symptoms might be due to carpal tunnel syndrome and advised the Veteran to follow-up with his primary care physician for further evaluation of his symptoms.  

In February 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had been taking ibuprofen four times a day for pain in his left wrist.  He reported using a wrist band and a wrap which helped control any swelling.  He reported that if he did not use the wrist band, he experienced flare-ups of left wrist pain.  The Veteran reported that he was unable to lift heavy objects with his left hand and therefore, used his right hand.  

Upon physical examination, distal pulses were 2+.  There was no cyst or mass palpated.  There was slight pain with flexion of the left wrist.  There was normal hair growth.  There was no edema or active synovitis.  There was full range of motion of the left wrist.  Neurologic examination was intact.  The examiner again diagnosed left wrist ganglion cyst.  The examiner noted that the total body surface involved and the total exposed body area involved were both 0 percent.  

In May 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he did not experience incapacitating episodes, flare-ups, or interference with his job or daily activities as a result of his left wrist pain.  He reported that he occasionally experienced some discomfort when lifting heavy objects with his left hand.  Upon physical examination there was no swelling, cellulitis, deformities, or pain on palpation.  Motor strength was 5/5 in all planes of motion.  Sensation was grossly intact to light touch.  There was no atrophy.  Range of motion measurements were as follows: 0-80 degrees of supination, 0-80 degrees of pronation, 0-70 degrees of extension, 0-80 degrees of palmar flexion, 0-20 degrees of radial deviation, and 0-45 degrees of ulnar deviation.  The examiner noted that the Veteran subjectively complained of pain, but that there were no objective signs of pain.  There was no additional limitation of joint function due to pain, fatigue, or lack of endurance upon repetitive motion.  X-rays taken of the left wrist revealed mild degenerative changes.  The examiner's assessment was that of a normal left wrist examination with mild degenerative changes.  The examiner reported that based on the review of the Veteran's claims file, the Veteran's history, and the examination of the Veteran, it was his belief that there was no left wrist limitation, no limitation in daily function, and no disability.  

A review of the record shows that the Veteran receives medical treatment at the VA Medical Center.  The treatment notes of record show that the Veteran periodically complains of left wrist pain and swelling and receives treatment for such at the VA Medical Center.  However, there is no evidence of record indicating that the Veteran experiences recurrences of the left wrist ganglion cyst.  In May 2008, the Veteran was seen at the VA Medical Center for a rheumatology consultation.  At that time, the Veteran was diagnosed with left wrist arthralgia and there was no indication that it was due to his service-connected left wrist fibroma.

The Board finds that the Veteran is not entitled to a compensable disability rating for a left wrist fibroma.  In this regard, the Board notes that the Veteran does not experience any sort of impairment that is directly attributable to his left wrist fibroma.  There was no fibroma or ganglion cyst present at any of the Veteran's VA examinations during the appeal period.  Additionally, at both his October 2006 and May 2010 VA examinations, the Veteran was not found to have any impairment in his left wrist at all.  At his February 2009 VA examination, the examiner did note that there was slight pain on flexion; however, as noted above, there was no fibroma present to account for the pain at that time.  Additionally, the October 2006 VA examiner noted that the Veteran's symptoms could be a result of carpal tunnel syndrome and at his May 2010 VA examination, the Veteran was diagnosed with mild arthritis in his left wrist.  Neither carpal tunnel syndrome nor arthritis is currently service-connected and neither is for consideration in rating the service-connected disability.  Additionally, there is no evidence of any sort of scar, painful or otherwise, on the Veteran's left wrist that would entitle him to a compensable disability rating.  Therefore, the Veteran is not entitled to a compensable disability rating for his left wrist fibroma.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7819.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a compensable disability rating for a left wrist fibroma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


